United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3543
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Bobby Jack Stanley,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 6, 2006
                                 Filed: June 9, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Bobby Jack Stanley pleaded guilty to distribution of methamphetamine, and
was sentenced to 12 months and 1 day in prison and 3 years of supervised release.
After Stanley began serving his supervised release, the probation officer petitioned to
revoke supervised release alleging that Stanley had violated his release conditions.
At a subsequent revocation hearing, Stanley admitted violating the conditions of his
supervised release as alleged. The district court1 revoked supervised release and
imposed a new sentence of 9 months imprisonment, commenting on the Chapter 7

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
Guidelines recommended revocation range, Stanley’s prior and current supervised
release violations, and the leniency of the sentence that he had received for his original
offense. Stanley appeals his revocation sentence.

      The revocation sentence was within authorized limits, and the district court
considered appropriate factors in imposing it. See 18 U.S.C. § 3583(e)(3). We
conclude that Stanley’s sentence is not unreasonable. See United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                           -2-